DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 06/29/2020. Claims 1-20 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claim 2, the specification does not provide support or disclosure for “upon detection of one or more errors, the storage device is further directed to complete the aborted data transfer”, as claimed. The specification discloses completing the data transfer or reprogramming (e.g. [0089]-[0090]) but not the “abort data transfer” upon detection of one or more errors as claimed. Therefore, to the expedite prosecutions, the claimed limitation is being interpreted as performing a full reprogramming, as disclosed by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the voltage threshold window" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2016/0211014 A1) and further in view of Shen et al (US2019/0108090 A1).
Claim 1: Lee et al teach a storage device, comprising: a controller (e.g. item 508, fig. 5) configured to direct the storage device to: utilize a multi-pass programming method to store data within a plurality of memory devices within the storage device (e.g. [0025], [0065], [0130]); detect one or more errors during data transfer (e.g. [0131]); and wherein, upon detection of one or more errors, the storage device is directed to: evaluate blocks within the plurality of memory devices for write abort errors (e.g. [0135]-[0136]); scan pages within the evaluated blocks with write abort errors to indicate at least one boundary word line (e.g. scan block, i.e. pages, to determine first wordline, which is a range of pages that have been affected by the write abort –[0136]-[0138]); determine a range of pages within the plurality of memory devices based on the at least one boundary word line (e.g. catch failed bit count pages and read data back page by page [0138]); and continue the previously aborted multi-pass programming of each page within the determined range of pages (e.g. [0137], [0148]). 
Not explicitly taught by Lee et al is determining the stage of multi-pass programming achieved prior to the write abort on each page within the determined range of pages. However such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Shen et al (e.g. [0102]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of Lee et al with the one taught by Shen et al in order to reduce power consumption in the device.

As per claims 15 and 20, the claimed features are rejected similarly to claim 1 above. As per claim 20, Shen and Lee teach single level cell NAND and MLC, i.e. increased cell density NAND memory, (e.g. [0043] - Shen).

Claim 2: Lee et al and Shen et al teach the storage device of claim 1, wherein, upon detection of one or more errors, the storage device is further directed to complete the aborted data transfer (e.g. [0137], [0148], Lee et al & [0102], Shen); and verify the programmed data within the determined range of pages (e.g. [0138] – Lee et al).
Claim 3: Lee et al and Shen et al teach the storage device of claim 2, wherein the verification of the programmed data is achieved utilizing an enhanced post-write read (EPWR) (e.g. [0138] – Lee et al).

Claim 4: Lee et al and Shen et al teach the storage device of claim 2, but fail to teach that the storage device is further directed to notify the controller of any pages with non-verifiable data. However, Lee et al teach, in figures 9A-9C), pages with non-verifiable data. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send the pages status to the controller in order to track failed locations in the device and map out failed memory locations (e.g. [0045]- Shen et al).

Claim 5: Lee et al and Shen et al teach the storage device of claim 4, wherein in response to being notified of non-verifiable data, the controller further designates the memory structure associated with the non-verifiable data as unusable (e.g. map out bad flash memory locations –[ 0045], Shen et al). 

Claim 7:  Lee et al and Shen et al teach the storage device of claim 1, wherein scanning the pages within the plurality of memory devices utilizes a binary scan to locate a boundary word line (e.g. [0084] – Shen et al). 
Claim 8: Lee et al and Shen et al teach the storage device of claim 1, wherein an uncorrectable error correction code is utilized to determine a boundary word line (e.g. [0136], [0138] Lee et al).

Claim 9: Lee et al and Shen et al teach the storage device of claim 1, wherein the determination of the stage of multi-pass programming achieved on each page prior to the write abortion further includes performing multiple single-sense reads on a plurality of memory cells associated with each page within the determined range of pages (e.g. [0089], [0091], [0104] – Shen et al).

Claim 10: Lee et al and Shen et al teach the storage device of claim 9, wherein the each of the multiple single-sense reads are configured for a plurality of voltage thresholds (e.g. figures 5-6 –Shen et al).

Claim 11: Lee et al and Shen et al teach the storage device of claim 10, wherein the plurality of voltage thresholds corresponds to the plurality of maximum voltage threshold stages within the voltage threshold window of the sensed page (e.g. [0077-[0079] – Shen).

Claim 12: Lee et al and Shen et al teach the storage device of claim 11, wherein the sensed reads are compared against a preconfigured value to determine the stage of multi-pass programming achieved prior to the write abortion (e.g. [0085], [0101], Shen et al). 

Claim 13: Lee et al and Shen et al teach the storage device of claim 12, wherein the preconfigured value is associated with a memory cell population within the sensed page (e.g. [0085], [0101], Shen et al). 

Claim 14: Lee et al and Shen et al teach the storage device of claim 1, wherein at least some of the plurality of memory devices are quad-level cell NAND memory devices (e.g. [0038] & [0077] – four bits of data per memory cells – Shen).

Claim 16: Lee et al and Shen et al teach the method of claim 15, wherein one or more parameters associated with the determined range of pages are adjusted prior to continuing the previously aborted multi-pass programming (e.g. binary search, [0087]-[0088], requires reading memory cell with different read voltages [0078]-[0079] – Shen).

Claim 17. Lee et al and Shen et al teach the method of claim 16, wherein the at least one data transfer error includes an ungraceful shutdown (e.g. [0027], [0088], Shen & [0025], Lee).

Claim 18: Lee et al and Shen et al teach the method of claim 17, wherein the ungraceful shutdown occurs due to a sudden loss of power (e.g. [0027], [0088], Shen & [0025], Lee).

Claim 19: Lee et al and Shen et al teach the method of claim 18, wherein the method continues after a re-initialization of the storage device caused by an ungraceful shutdown (e.g. [0148] – Lee et al).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al and Shen et al and further in view of Gorobets e al (US2005/0144365 A1).
Claim 6: Lee et al and Shen et al teach the storage device of claim 1, but fail to teach that the storage device is further directed to utilize control data to determine what blocks within the plurality of memory devices to scan for write abort errors. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Gorobets et al (e.g. [0143], [0145]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use control data in the teaching of Lee et al and Shen et al in order to access the area affection by the write abort in an effective time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        5/10/2022